 


 HR 1884 ENR: To designate the facility of the United States Postal Service located at 206 West Commercial Street in East Rochester, New York, as the “Officer Daryl R. Pierson Memorial Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1884 
 
AN ACT 
To designate the facility of the United States Postal Service located at 206 West Commercial Street in East Rochester, New York, as the Officer Daryl R. Pierson Memorial Post Office Building. 
 
 
1. Officer Daryl R. Pierson Memorial Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 206 West Commercial Street in East Rochester, New York, shall be known and designated as the Officer Daryl R. Pierson Memorial Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Officer Daryl R. Pierson Memorial Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
